
	

114 S1016 IS: Preserving Freedom and Choice in Health Care Act
U.S. Senate
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1016
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2015
			Mr. Johnson (for himself, Mr. Barrasso, Mr. Blunt, Mr. Coats, Mr. Cochran, Mr. Cornyn, Mr. Daines, Mr. Enzi, Mrs. Ernst, Mr. Gardner, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heller, Mr. Isakson, Mr. McCain, Mr. McConnell, Mr. Perdue, Mr. Roberts, Mr. Scott, Mr. Thune, Mr. Tillis, Mr. Wicker, Mr. Inhofe, Mr. Rounds, Mrs. Fischer, Mr. Shelby, Mr. Risch, Mr. Crapo, and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To preserve freedom and choice in health care.
	
	
		1.Short title
 This Act may be cited as the Preserving Freedom and Choice in Health Care Act.
 2.Repealing the individual mandateSections 1501 and 1502 and subsections (a), (b), (c), and (d) of section 10106 of the Patient Protection and Affordable Care Act (and the amendments made by such sections and subsections) are repealed and the Internal Revenue Code of 1986 shall be applied and administered as if such provisions and amendments had never been enacted.
 3.Repealing the employer mandateSections 1513 and 1514 and subsections (e), (f), and (g) of section 10106 of the Patient Protection and Affordable Care Act (and the amendments made by such sections and subsections) are repealed and the Internal Revenue Code of 1986 shall be applied and administered as if such provisions and amendments had never been enacted.
		4.Modifications to premium assistance credit
 (a)Extension of credit for certain individuals not enrolled through State ExchangesParagraph (3) of section 36B(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (F)Special rule for individuals enrolled through a Federal ExchangeIn the case of any applicable taxpayer who is not eligible for the credit allowed under subsection (a) (determined without regard to this subparagraph) solely as a result of a determination by the Supreme Court of the United States in the case of King v. Burwell (2015), paragraph (2)(A) shall be applied to months beginning before September 2017, by substituting enrolled in through an Exchange established under the Patient Protection and Affordable Care Act for enrolled in through an Exchange established by the State under 1311 of the Patient Protection and Affordable Care Act..
 (b)Denial of credit for individuals not previously enrolledSubsection (b) of section 36B of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (4)Limitation for individuals not previously enrolledThe premium assistance credit amount shall be zero with respect to any qualified health plan unless such plan covers an individual described in paragraph (2)(A) who was enrolled in a qualified health plan through an Exchange established under the Patient Protection and Affordable Care Act before the date of the enactment of this paragraph..
 (c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013. 5.Freedom to maintain existing coverage (a)In generalPart 2 of subtitle C of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18011 et seq.) is amended by striking section 1251 and inserting the following:
				
					1251.Freedom to maintain existing coverage
						(a)No changes to existing coverage
 (1)In generalNothing in this Act (or an amendment made by this Act) shall be construed to require that an individual terminate coverage under a group health plan or health insurance coverage in which such individual was enrolled during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2017.
 (2)Continuation of coverageWith respect to a group health plan or health insurance coverage in which an individual was enrolled during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2017, this subtitle and subtitle A (and the amendments made by such subtitles) shall not apply to such plan or coverage, regardless of whether the individual renews such coverage.
 (b)Allowance for family members To join current coverageWith respect to a group health plan or health insurance coverage in which an individual was enrolled during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2017, and which is renewed, family members of such individual shall be permitted to enroll in such plan or coverage if such enrollment is permitted under the terms of the plan in effect as of such date of enrollment.
 (c)Allowance for new employees To join current planA group health plan that provides coverage during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2017, may provide for the enrolling of new employees (and their families) in such plan, and this subtitle and subtitle A (and the amendments made by such subtitles) shall not apply with respect to such plan and such new employees (and their families).
 (d)Effect on collective bargaining agreementsIn the case of health insurance coverage maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers that was ratified before December 31, 2017, the provisions of this subtitle and subtitle A (and the amendments made by such subtitles) shall not apply until the date on which the last of the collective bargaining agreements relating to the coverage terminates. Any coverage amendment made pursuant to a collective bargaining agreement relating to the coverage which amends the coverage solely to conform to any requirement added by this subtitle or subtitle A (or amendments) shall not be treated as a termination of such collective bargaining agreement.
 (e)DefinitionIn this title, the term grandfathered health plan means any group health plan or health insurance coverage to which this section applies.. (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the Patient Protection and Affordable Care Act (Public Law 111–148).
			6.Essential health benefits
 (a)In generalSubsections (a) and (b) of section 1302 of the Patient Protection and Affordable Care Act (42 U.S.C. 18022) are amended to read as follows:
				
 (a)Essential health benefits packageIn this title, the term essential health benefits package means, with respect to any health plan, coverage that provide for benefits and cost sharing as required in the States in which such plan is offered.
 (b)Essential health benefitsEssential health benefits shall be defined to include those required by the State in which a health plan is offered..
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the Patient Protection and Affordable Care Act (Public Law 111–148).